Citation Nr: 0424657	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for chronic obstructive pulmonary disease.


FINDING OF FACT

Chronic obstructive pulmonary disease was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in, or 
aggravated by active service.  U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in October 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide the VA with 
any additional information or evidence that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for COPD was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board has found that 
the appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  Thus, any 
deficiency as to the timing of VCAA notice to the appellant 
is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as a report of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection for COPD.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for COPD.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

Service medical records reveal the veteran was treated for an 
upper respiratory infection in November 1961 when examination 
of the lungs was negative.  A chest X-ray in August 1963, 
when the veteran had a complaint of a cough, revealed an 
essentially normal chest.  The veteran was again seen for a 
cold with a slight cough in December 1963 when physical 
examination revealed the chest was clear to percussion and 
auscultation.  The veteran was again seen for an upper 
respiratory infection in February 1965 when the veteran's 
chest was noted as clear on physical examination.  He was 
seen for a cold in March 1965.  

On the veteran's report of medical history, prepared in 
conjunction with his September 1965 separation examination, 
the veteran reported a history of shortness of breath and 
pain or pressure in the chest.  On the corresponding report 
of medical examination, the examiner noted that the veteran 
experienced occasional shortness of breath and chest pain.  
He also commented that there were no objective findings and 
that the veteran indicated that he was a heavy smoker.

A private medical record dated in January 1997 reflects that 
the veteran was admitted to the hospital for exacerbation of 
obstructive pulmonary disease and mucopurulent bronchitis.  
He reported that he quit smoking in 1977, but that prior to 
that he smoked two to three packs of cigarettes a day.  The 
examiner's impression of the veteran's condition was 
exacerbation of chronic obstructive pulmonary disease and 
mucopurulent bronchitis.  After measuring the veteran's serum 
alpha-1 antitrypsin level to rule out a hereditary alpha-1 
antitrypsin deficiency, the examiner indicated that the 
veteran's serum alpha-1 antitrypsin level was low and 
diagnosed with him with an alpha-1 antitrypsin deficiency.  
He opined that this was most likely the cause of the 
veteran's severe obstructive airways disease.

Private medical records dated in February 1997 and May 1997 
reveal that the veteran complained of shortness of breath, 
chest tightness, and wheezing.  The examiner's impression of 
the veteran's condition was severe, chronic obstructive 
pulmonary disease and chronic bronchitis.

A physician, in an August 1997, private medical record 
diagnosed the veteran with COPD that was severe in nature and 
indicated that the veteran would be referred to the 
University of Alabama in Birmingham for consideration of a 
lung transplant.

As a part of a lung transplant screening in November 1997, 
the veteran submitted to a pulmonary function test.  The 
examiner reported that the studies revealed evidence of 
severe obstructive airways disease with air trapping.

X-rays taken of the veteran's chest at a private facility in 
February 1998 revealed that the veteran had COPD.

An April 1998 private medical record indicates that the 
veteran complained of persistent dyspnea with exertional 
activity.  He again diagnosed the veteran with severe COPD 
and noted that the veteran was awaiting lung transplantation 
at the Indiana University.

In July 1998, the veteran submitted to a lung transplant 
evaluation at Methodist Hospital.  The examiner noted that 
the veteran's main symptom was that of dyspnea.  He also 
noted that the veteran initially began to develop breathing 
problems in the late 1970's and that a diagnosis of alpha I 
antitrypsin was made in the early 1980's.  He further 
indicated that the veteran had been on home oxygen on a 
regular, 24-hour basis since January 1997.  In addition to 
other tests, the veteran underwent pre-lung transplant 
ventilation and perfusion lung scan at a private medical 
facility.  The examiner commented that he agreed with the 
current workup of the veteran and felt that he would benefit 
from a single lung transplant.

In a statement received in November 1998, the veteran related 
that he began having difficulty breathing while in the Air 
Force, but that he never went to the doctor or hospital for 
treatment.

The veteran's wife and mother, in statements received in 
November 1998, related that they noticed that the veteran had 
difficulty in breathing while in service.

The veteran's roommate at Eglin Air Force Base, in a 
statement received in July 1999, indicated that while in 
service, he noticed that the veteran would have difficulty 
breathing and shortness of breath.

An April 2004 VA treatment record reveals that the veteran 
underwent a lung transplant in March 2002.

In May 2004, the veteran submitted to a VA respiratory 
examination.  The veteran stated that his condition had 
improved since his lung transplant, but that on some days he 
experienced significant shortness of breath with small 
amounts of exertion and that almost daily, he experienced 
coughing that was usually productive of clear sputum.  He 
also stated that he quit smoking in 1977, but that prior to 
that time he smoked two packs of cigarettes a day for 21 
years.  The examiner reported that auscultation of the lungs 
revealed diminished breath sounds throughout the left lung 
fields with very mild left upper lobe expiratory wheezing.  
She further reported that auscultation on the right lung 
fields revealed good breath sounds and that the right lung 
was clear to auscultation.  The examiner diagnosed the 
veteran with left lung emphysema, status post right lung 
transplant, and alpha-1 antitrypsin deficiency.  She opined 
that:

Since according to medical records the veteran 
only reported of respiratory difficulty or 
shortness of breath on his separation physical 
and there were no other respiratory complaints 
throughout his military service, as well as no 
objective evidence being found on separation 
physical of acute or chronic lung disease and 
no x-ray evidence of any lung disease at that 
time that the COPD was diagnosed in 1980, 
which was 15 years after the veteran's 
military service[, it] would be speculative to 
say that it was related and/or began during 
military service.  Furthermore, the veteran's 
COPD, is most likely secondary to a 
combination of the veteran's history of heavy 
tobacco use or smoking and the alpha-1 
antitrypsin deficiency, which is a hereditary 
deficiency predisposing the veteran to 
developing emphysema.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).



Analysis

In this case, the veteran asserts that service connection is 
warranted for COPD.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current injury, and an in-service injury.  
The Board finds that the evidence of record establishes that 
the veteran has a current COPD disability.  Examiners in both 
private and VA medical records dated from January 1997 to May 
2004 have diagnosed the veteran with chronic obstructive 
pulmonary disease and emphysema.

With regard to the presence of an in service injury, the 
Board notes that the service medical records, including chest 
X-ray examination, are negative for pulmonary disease.  While 
a history of shortness of breath and chest tightness were 
noted at the time of his September 1965 separation 
examination, physical examination at that time of the lungs 
and chest, and chest X-ray examination, were normal.  COPD 
was not demonstrated until more than 30 years subsequent to 
service, in 1997.  Further, a private physician in January 
1997 opined that the veteran's COPD was most likely caused by 
a hereditary alpha-1 antitrypsin deficiency.  A VA examiner 
reiterated this opinion in May 2004, when she concluded that 
the veteran's current COPD was most likely caused by the 
veteran's history of heavy tobacco use and smoking and a 
hereditary alpha-1 antitrypsin deficiency.  In this regard, 
the Board observes that there is no evidence to the contrary.  
That is, the only medical opinion of record is to the effect 
that the veteran's current chronic obstructive pulmonary 
disease is not etiologically related to his military service.

Although the veteran asserts that his COPD is related to his 
in-service report of shortness of breath and chest tightness, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The otherwise negative 
service medical records, and medical opinions expressed in 
January 1997 and May 2004 medical records are of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the current COPD 
is related to the veteran's active military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic obstructive pulmonary disease, and his claim must be 
denied.

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



